Title: To Thomas Jefferson from J.C. Beltrami, 19 July 1825
From: Beltrami, J.C.
To: Jefferson, Thomas


                            Monsieur
                            
                                Philadelphie
                                ce 19 juillet 1825
                        Aussitôt après avoir imprimé mon ouvrage La Decouverte des sources du Mississipi etc., à la Nouvelle Orleans, j’accedai avec plaisir aux sollicitations de vos amis de vous le faire connaître, je vous en offris une copie avec une lettre d’hommage, vous priant de m’adresser vos reponses chez ce Mons. Leabbate Consul General de Sardaigne, et je partis immediatement pour faire un tour dans les regions les plus classiques de vaste empire du Mexique.  De retour, je me trouve frustrè  dans mes attentes.Veuillez donc me permettre, Mons, que je vous dêmande si elle vous est parvenue, et si vous daignez l’agréer.Je suis avec le plus profond respect, et le plus haute consideration, Mons.Votre tres humble Serv
                            J. C. BeltramiP.S.  La reponse, s’il vous plait A New York, chez Mes. Le Roy et Bayard Editors’ Translation
                            Sir
                            
                                Philadelphia,
                                July 29, 1825
                        Immediately after having had my book The Discovery of the Mississippi etc. printed in New Orleans, I acceded with pleasure to the solicitations of your friends to make it known to you, and I offered you a copy of it with a letter expressing my esteem, asking you to address your reply to the house of Mister Leabbate, Consul General of Sardinia, and I left at once to tour the most classical regions of your empire of Mexico.  Upon my return, I found myself frustrated in my expectations.Therefore, please allow me, Sir, to ask you if this copy has reached you, and if you deign accept it.I am, with the most profound respect, and the highest regards, Sir, Your very humble Serv.
                            J. C. BeltramiP. S.  The reply, please, to New York, at the house of Mr. Le Roy and Mr. Bayard